Downer, J.
The defendant assigns for error the refusal of the circuit court to instruct the jury “ that the evidence in this class of cases, to authorize a conviction, must be such as will exclude every theory and hypothesis except that of the guilt of the defendant.” The true ruléis, that the testimony must be such as to satisfy the jury beyond a reasonable doubt that the prisoner is guilty, or it is their duty to acquit. The law does not require it to be such as to exclude every possible doubt, or every imaginary theory except that of the defendant’s guilt. There was no error in refusing the instruction.
The defendant also contends that that part of the charge of the judge in which he told the jury “ that if .they believed the testimony of Greenman, there was evidence from which they might find the genuineness and value of the bills alleged to have been stolen — that his testimony that the bills were worth ten dollars each, and five dollars each, is evidence on those points.” The testimony, in substance, was, that the notes were United States treasury notes, and each was worth the sum in and by it promised to be paid; and from this we think the jury might reasonably find they were genuine.
Several objections were made to the caption of the indictment, and to the indictment itself, none of which we deem it necessary particularly to notice, as it appears to us they are clearly untenable.
By the Court. — Judgment affirmed.